DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9, as originally filed November 29, 2019, are pending and have been examined on the merits (claim 1 being independent). The applicant’s claim for benefit of provisional application 62/517652, filed June 09, 2017 has been received and acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 29, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for tracking financial deposits and interest earned by financial deposits which contains the steps of defining, computing, incrementing, receiving, retrieving, determining, selecting, and presenting.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a system, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for tracking financial deposits and interest earned by financial deposits is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interaction’.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: defining… master accounts and one or more paired commitment periods, comprising… interest fields corresponding to each said commitment period accounts, computing… a contingent interest amount, incrementing… the corresponding interest field by said contingent interest 
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interaction’.  As such, the claims include an abstract idea.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of having… age category fields corresponding to each of said commitment period accounts, having… age category interest fields,  receiving… a deposit instruction for one of said commitment period accounts, retrieving… account value and said commitment period, presenting… the retrieved data in an interface, and presenting… a total of said balances do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. add insignificant extra-solution activity to the judicial exception. – see MPEP 2106.05 (g)). 
The instant recited claims including additional elements (i.e. “a server, a storage device, client computing devices, a network, a database, a processor, control of software, a first table, a second table, a third table, a fourth table, a web server, and an interface”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification paragraphs [0008-0012], a database, a client device, network, processor, control of software, sever, web server, first table, third table, fourth table, and etc. ) as tools to perform an 
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a server, a storage device, client computing devices, a network, a database, a processor, control of software, a first table, a second table, a third table, a fourth table, a web server, and an interface) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-9 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claim 2, the step of “compute a base interest amount for each said commitment period account and increment said commitment period account by said base interest amount.”, in claim 3, the step of “defines a concordance between a plurality of possible commitment period lengths and corresponding contingent interest rates.”, in claim 4, the step of “comprising: 15WO 2018/223217PCT/CA2018/000115a third table having a plurality of age category fields corresponding to each of said commitment period accounts, each age category field containing an aggregate value of deposits within a particular time period;”, in claim 5, the step of “wherein said age category fields 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-9, the step claimed are rejected under the same analysis and rationale as the independent claim 1 above.  Merely claiming the same process using tables having a plurality of category fields corresponding to each of the accounts such as age category, interest category, and period length category in order to compute an interest amount for each commitment period account does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract 
Therefore, claims 1-9 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Bent et al. (hereinafter Bent), US Patent Number 7668772 B1.
Regarding claim 1:
Bent discloses the following:
A computing system for tracking financial deposits and interest earned by financial deposits, comprising: (Bent: See abstract, column 3 lines 25-67)
a server having a storage device, said server configured to communicate with client computing devices by way of a network; (Bent: See column 23 lines 15-37: “mainframe-type system 301 coupled to data storage 302 for the Agent data bases, here illustrated as the "insured deposits database"……System 301 is also in communication 303 with Customer financial entities, Supporting financial entities, Clients (where the Agent provides statements and account 
a database stored on said storage device, said database comprising: (Bent: See column 23 lines 15-37: “mainframe-type system 301 coupled to data storage 302 for the Agent data bases, here illustrated as the "insured deposits database"”)
a first table defining one or more master accounts and one or more paired commitment periods and commitment period accounts corresponding to said master accounts; and (Bent: See column 9 line 64 through column 10 line 67: “The Agent database stores sets of tables referred to as "tier sets", each table returns interest rates (or a relative interest rate) as a function of the managed balance in a Client's account……The tier set for a particular Client account may be chosen according to information an flags stored as part of the Client information on the Agent database. The tier sets, tiers, and information for selecting tier sets and tiers may be provided by the Customer financial entity…..Tiers in tier sets may have information in addition to a primary-characteristic range and a corresponding interest rate. For example, a tier may have a date range so that it is used to set interest rates only if the date is in the range. The date may be specified absolutely, or relatively, for example, with respect to the opening date of a Client account.”, and see also column 18 and 19, “TABLE II”)
a second table comprising interest fields corresponding to each of said commitment period accounts, for tracking contingent interest accrued by said commitment period accounts; (Bent: See column 10 line 58 through column 11 line 10: “The promotion tier set may also include time information. For example, all Client accounts opened from April 1st through June 30th earn 5%, but after June 30th all accounts in the tier group will default to a tier set that determines interest  day, the account will default to a standard.  Further, in tis concrete embodiment, the Client account records for the Customer financial entity in the Agent database would have one or more tier set indicators, or other flags or data that specify which tier set to apply to this Client. Agent methods would provide the Customer financial entity with the ability to set this indicator from time-to-time so that the intended accounts will have intended interest rates.”, and see also column 9 line 64 through column 10 line 45; column 18 and 19, “TABLE II”)
a processor at said server, configured under control of software to: (Bent: See column 23 lines 15-37: “mainframe-type system 301 coupled to data storage 302 for the Agent data bases, here illustrated as the "insured deposits database". A typical processor may be from IBM using OS/390 or MVS/ESA operating system”)
periodically compute (reads on “calculating, by the one or more computers, or having calculated by one or more computers, for each of one or more of the client transaction accounts determined to have a first interest rate of the at least three interest rates, a respective interest for funds of the respective client transaction account held in the one or more aggregated deposit accounts, for a period using the first interest rate, with the calculating being independent from the respective client transaction account pro rata share in earnings posted for the one or more aggregated deposit accounts holding funds of the respective client transaction account”) a contingent interest amount for each said commitment period account and increment the corresponding interest field by said contingent interest amount; and (Bent: See column 11 lines 40-50: Agent operation for tiered interest rate implementation is flexibly programmed so that any 
in response to completion of one of said commitment periods (reads on “determining, by the one or more computers, interest earned on funds held during the period in each of the one or more aggregated deposit accounts in the program”), increment (reads on “posting electronically the respective interest for each of a plurality of respective client transaction accounts based on the respective interest rate determined for the funds of the respective client transaction account held in the one or more aggregated deposit accounts.”) the value of the paired commitment period account by a contingent interest value stored in the corresponding interest field.  (Bent: See column 11 lines 40-50: Agent operation for tiered interest rate implementation is flexibly programmed so that any number of tier sets, based tier sets, promotional tier sets, and tiers can be utilized with full adjustment of tier numbers, levels and time period, as selected and controlled by the Customer financial entity. The Customer financial entity may also indicate the duration of promotional tiers or interest rates and provide Client information fields and flags so that the Agent may chose the Customer financial entity's intended tier for each Client.” and see also column 25, claim 1, (H) and (I))
Regarding claim 2:
Bent discloses the following:

Regarding claim 3:
Bent discloses the following:
The computing system of claim 2, wherein said database defines a concordance between a plurality of possible commitment period lengths and corresponding contingent interest rates. (Bent: See column 9 line 64 through column 10 line 67: “The Agent database stores sets of tables referred to as "tier sets", each table returns interest rates (or a relative interest rate) as a function of the managed balance in a Client's account……The tier set for a particular Client account may 
Regarding claim 4:
Bent discloses the following:
The computing system of claim 3, comprising:
a third table having a plurality of age category fields corresponding to each of said commitment period accounts, each age category field containing an aggregate value of deposits within a particular time period; a fourth table having a plurality of age category interest fields, corresponding to each of said age category fields, for tracking contingent interest accrued by said commitment period accounts. (Bent: See column 9 line 64 through column 10 line 67: “The Agent database stores sets of tables referred to as "tier sets", each table returns interest rates (or a relative interest rate) as a function of the managed balance in a Client's account……The tier set for a particular Client account may be chosen according to information an flags stored as part of the Client information on the Agent database. The tier sets, tiers, and information for selecting tier sets and tiers may be provided by the Customer financial entity…..Tiers in tier sets may have information in addition to a primary-characteristic range and a corresponding interest rate. For example, a tier may have a date range so that it is used to set interest rates only if the date is in the range. The date may be specified absolutely, or relatively, for example, with respect to the opening 
Regarding claim 5:
Bent discloses the following:
The computing system of claim 4, wherein said age category fields correspond to said commitment period lengths. (Bent: See column 9 line 64 through column 10 line 67: “The Agent database stores sets of tables referred to as "tier sets", each table returns interest rates (or a relative interest rate) as a function of the managed balance in a Client's account……The tier set for a particular Client account may be chosen according to information an flags stored as part of the Client information on the Agent database. The tier sets, tiers, and information for selecting tier sets and tiers may be provided by the Customer financial entity…..Tiers in tier sets may have information in addition to a primary-characteristic range and a corresponding interest rate. For example, a tier may have a date range so that it is used to set interest rates only if the date is in the range. The date may be specified absolutely, or relatively, for example, with respect to the opening date of a Client account.” and column 10 line 60 through column 11 line 10: “the promotional tier set may specify that each account has an individual promotional period. For example, an account may earn a promotional rate for the first 60 days after it is opened at the Customer financial entity. On the 61st day, the account will default to a standard.”, and see also column 18 and 19, “TABLE II” and column 26, claim 1, (H) and (I))
Regarding claim 7:
Bent discloses the following:
The computing system of claim 6, further comprising a web server in communication with said server, said web server for retrieving data from said server over said network and presenting 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bent in view of Stanley, US Publication Number 2007/0294167 A1.
Regarding claim 6:
Bent does not explicitly disclose the following, however Stanley further teaches:

retrieve said account age value (reads on “Months Held” and “22”) and said commitment period (reads on “Term to Maturity” and “60 months”); (Stanley: See fig. 5)
determine a remaining duration (reads on “Remaining Months to Maturity” and “38”) of said commitment period; (Stanley: See fig. 5)
select one of said age category fields corresponding to said remaining duration; and (Stanley: See fig. 5, paragraphs [0074] “The optimal time to refinance is dependent upon actual available market rates of interest over the remaining life of the deposit. A depositor can highlight in the data table their forecast of rates at the intersection of date and rate for each remaining date of the CD. Under the rate scenario defined by this exercise the optimal refinance date is determined by selecting the date that has the highest highlighted positive net benefit to transfer.”, and see also [0071])
increment the commitment period account and the selected age category field based on said deposit instruction. (Stanley: See fig. 5, paragraph [0094] “Computer code would monitor current interest rates and penalty scheme of the CD and when there was justification for a re-issue, notify the CD holder. (Justification would be, at a minimum when the reissued CD would have a total 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for determining the remaining term of the term accounts (e.g., certificate of deposit) and the actual available market rates of interest over the remaining life of the term account in the method of Bent as further taught by Stanley because it would find an optimal time to refinance based on actual available market rates of interest over the remaining life of the deposit account (Stanley: See fig. 5, paragraphs [0073-0074] and [0094]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bent in view of Stanley in further view of Hu et al. (hereinafter Hu), US Publication Number 2015/0073871 A1.
Regarding claim 8: 
Bent and Stanley do not explicitly disclose the following, however Hu further teaches:
The computing system of claim 7, wherein said retrieved data comprises said possible commitment period lengths, and wherein said presenting (reads on “interface 920 displays CD terms of 6 months, 1 year, 5 years, etc.”) the retrieved data in an interface comprises a prompt for a selection of a commitment period length. (Hu: See figs. 9A-9C, paragraphs [0115] “display 901 includes an organization of lenders 901a along with related attributes for each lenders. The related attributes may include APY 901b, term length 901c, minimum to open 901d, interest earned 901e, and early withdrawal penalty 901f.” and [0121] “With regard to CD rates, interface 920 displays 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for providing an option for a selection of a commitment term for saving products such as CD in the method of Bent and Stanley as further taught by Hu because it would provide more options for the user (Hu: See figs. 9A-9C, paragraphs [0115]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bent in view of Stanley in further view of Youden et al. (hereinafter Youden), US Patent Number 4232367.
Regarding claim 9: 
The computing system of claim 7, wherein said retrieved data comprises balances of said commitment period accounts and said presenting the retrieved data in an interface comprises presenting a total of said balances as a master account balance. (Youden: See column 2 line 44 through column 3 line 65: “FIG. 3A shows the quantities $1000, $1088.71, $1173.49 and $1145.40 as minimum principal amounts calculated by calculator 11 for deposit into a three-year term account, a two-year term account, a one-year term account, and a passbook account, respectively, to provide a $106.89 monthly payment, for a period of four years…… As shown in FIG. 4, when a deposited principal amount matures at the end of the term of a term account, the matured amount (principal + interest) is transferred to the passbook account where monthly payments are made from principal and interest, without penalty…” and see also figs. 3A-3G and fig. 4)

Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/YONGSIK PARK/Examiner, Art Unit 3695
February 12, 2021